Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 9, 2014

                                      No. 04-14-00075-CV

                        AAA FREE MOVE MINISTORAGE L.L.C.,
                                    Appellant

                                                v.

                LATIGO PROPERTIES, INC. and The Brigham Living Trust,
                                  Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-18988
                    Honorable Barbara Hanson Nellermoe, Judge Presiding

                                         ORDER
       The trial court’s judgment was signed on November 18, 2013. Therefore, a motion for
new trial or notice of appeal was due to be filed in the trial court within thirty days on December
18, 2013. TEX. R. APP. 26.1. Appellant’s motion for reconsideration was filed on December 19,
2013. Appellant’s notice of appeal was thereafter filed in the trial court on February 4, 2014.
The notice of appeal is timely if appellant’s motion for reconsideration was postmarked by
December 18, 2013, thereby extending the timetable to perfect appeal to ninety days after the
date the judgment was signed. TEX. R. CIV. P. 5; TEX. R. APP. P. 25.1(a), 26.1(a)(1). Our
records do not contain proof of the date of mailing of appellant’s motion for reconsideration.

        Accordingly, it is ORDERED that within fifteen (15) days of the date of this order
appellant must provide written proof of the date of mailing its motion for reconsideration by
filing either a copy of the postmark affixed by the United States Postal Service, a certified mail
receipt, a certificate of mailing by the United States Postal Service, a receipt endorsed by a
commercial delivery service, or an affidavit stating the date and method by which the motion for
reconsideration was mailed to the district clerk. See TEX. R. CIV. P. 5; see TEX. R. APP. P.
9.2(b)(2). If appellant fails to respond within the time provided, the appeal will be dismissed.
See TEX. R. APP. P. 42.3(c). All other appellate deadlines are suspended until further order of the
court.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court